United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2155
                                   ___________

Derrick Scott,                         *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Debora Steinman, Regional              * Western District of Missouri.
Administrator, C.M.S.; Cora Parker,    *
R.N., Administrator, Booneville        *      [UNPUBLISHED]
Correctional Center; Farnham, M.D.,    *
B.C.C.; Johnson, Officer, M.T.C.,      *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: October 4, 2000
                              Filed: October 11, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate Derrick Scott appeals from the district court’s1 adverse grant
of summary judgment and the denial of his motion to amend his complaint in his 42
U.S.C. § 1983 action. Having carefully reviewed the record and the parties’ briefs, we


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
conclude that summary judgment was properly granted. See Dulany v. Carnahan, 132
F.3d 1234, 1237 (8th Cir. 1997) (reviewing de novo grant of summary judgment). We
further conclude that the magistrate judge2 did not abuse his discretion in denying
Scott’s motion to amend. See Williams v. Little Rock Mun. Water Works, 21 F.3d
218, 224 (8th Cir. 1994) (standard of review); Klinger v. Dept. of Corrections, 107
F.3d 609, 617 (8th Cir. 1997) (§ 1983 action must show actual injury resulted from
constitutional violation).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri.
                                        -2-